ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-044, concluding that JOHN R. DUSIN-BERRE of FAIRFIELD, who was admitted to the bar of this State in 1974, should be censured for violating RPC l.l(a)(gross neglect), RPC l.l(b)(pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(b)(failure to communicate with client), RPC 8.4(c)(conduct involving dishonesty, fraud, deceit, or misrepresentation), and good cause appearing;
It is ORDERED that JOHN R. DUSINBERRE is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.